  1   XAVIER BECERRA
      Attorney General of California
  2   MARTIN GOYETTE
      Senior Assistant Attorney General
  3   DANETTE E. VALDEZ
      Supervising Deputy Attorney General
  4   State Bar No. 141780
      455 Golden Gate Avenue, Suite 11000
  5   San Francisco, CA 94102-7004
      Telephone: (415) 510-3540
  6   Fax: (415) 703-5843
      E-mail: Danette.Valdez@doj.ca.gov
  7
      STEVEN H. FELDERSTEIN, SBN 059678
  8   PAUL J. PASCUZZI, SBN 148810
      FELDERSTEIN FITZGERALD
  9   WILLOUGHBY & PASCUZZI LLP
      400 Capitol Mall, Suite 1750
 10   Sacramento, CA 95814
      Telephone: (916) 329-7400
 11   Facsimile: (916) 329-7435
      sfelderstein@ffwplaw.com
 12   ppascuzzi@ffwplaw.com
 13   Attorneys for California Department of Water
      Resources
 14
                          IN THE UNITED STATES BANKRUPTCY COURT
 15
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 16
                                     SAN FRANCISCO DIVISION
 17

 18   In re:                                             CASE NO. 19-30088
 19   PG&E CORP.,                                        Chapter 11
 20                 Debtor.
 21
                                                         CASE NO. 19-30089
      In re:
 22
                                                         Chapter 11
      PACIFIC GAS AND ELECTRIC
 23             COMPANY,                                 Hearing:     January 31, 2019
 24                                                      Time:        10:00 a.m.
                    Debtor.                              Place:       450 Golden Gate Avenue
 25                                                                   16th Floor
                                                                      San Francisco, CA 94102
 26                                                      Judge        Honorable Dennis Montali

 27      PRELIMINARY OBJECTION TO DIP FINANCING MOTION [DOCKET NO. 23]

 28
                                                     1
                                                                       Preliminary Objection to DIP Financing
                                                                                Motion (19-30088, 19-30089)
Case: 19-30088    Doc# 162     Filed: 01/30/19   Entered: 01/30/19 20:57:56            Page 1 of 5
  1           The California Department of Water Resources, acting under the authority and powers
  2    created by California Water Code Sections 80000 through 80270 (“CDWR”), hereby files this
  3    preliminary objection to the Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 362, 363, 364, 503
  4    And 507, and Fed. R. Bankr. P. 2002, 4001, 6003, 6004 and 9014 For Interim and Final Orders
  5    (I) Authorizing The Debtors To Obtain Senior Secured, Superpriority, Postpetition Financing,
  6    (II) Granting Liens And Superpriority Claims, (III) Modifying The Automatic Stay, (IV)
  7    Scheduling Final Hearing and (V) Granting Related Relief, based on the following:1
  8          1.      Since 2000, the Utility and dozens of other parties, including CDWR and the
  9   CPUC, have been engaged in complex and disputed regulatory proceedings, appellate
 10   proceedings, litigation, and investigations regarding numerous issues and allegations arising from
 11   events in the Western Energy Markets during the years 2000 and 2001.
 12          2.      Over the course of those years, funds have been set aside in various qualified
 13   settlement funds and in one or more accounts held by the California Power Exchange pursuant to
 14   the terms of over 60 settlement agreements approved by the CPUC and the Federal Energy
 15   Regulatory Commission (“FERC”), and pursuant to other orders issued by FERC (the “Funds”).
 16          3.      Pursuant to express CPUC directives, the interests of the Utility in the Funds will
 17   be administered for the benefit of the public or public good.
 18          4.      While Schedule A of the Motion, under the heading “Funds Held in Trust or
 19   Escrow,” appears to be intended to capture the Funds, it fails to account for the fact that the Funds
 20   are held by parties other than the Debtor and will continue to earn interest as provided in the
 21   settlement agreements and FERC orders.
 22          5.      To remedy this oversight and ensure that all Funds are unambiguously carved out
 23   of the DIP Collateral, the Department asks that the following carve-out in Schedule A of the
 24   Motion be revised as shown: “Any assets or property held by the Debtors in trust for, or
 25   otherwise administered for the benefit of, the public or public good, pursuant to an express CPUC
 26   directive or another express Requirement of Law, each as in existence as of the Petition Date, and
 27          1
                Capitalized terms used but not defined in this preliminary objection have the meaning
      given to them in the Motion.
 28
                                                       2
                                                                        Preliminary Objection to DIP Financing
                                                                                 Motion (19-30088, 19-30089)
Case: 19-30088     Doc# 162      Filed: 01/30/19     Entered: 01/30/19 20:57:56         Page 2 of 5
  1   all interest earned thereon, as provided below: a. Settlement funds in relation to energy crisis
  2   litigation that have been deposited in escrow and all interest earned thereon now and in the
  3   future, as directed by the 2003 Bankruptcy Settlement including any interests of the Debtors in
  4   funds held in any escrows, qualified settlement accounts or accounts of the California Power
  5   Exchange established in connection with the 2000-2001 energy crisis refund proceedings
  6   pending before the Federal Energy Regulatory Commission in Dockets EL00-95 and EL00-
  7   98.
  8          6.      CDWR has not had sufficient time to fully review the Motion and other first day
  9   motions filed by the Debtors in this case and reserves the right to assert or join other objections in
 10   connection with the final hearing on the Motion and other first day motions.
 11          7.      Neither this preliminary objection nor any subsequent appearance, pleading, proof
 12   of claim, claim or suit is intended or shall be deemed or construed as:
 13                  (a)     a consent by CDWR to the jurisdiction of this Court or any other court with
 14   respect to proceedings, if any, commenced in any case against or otherwise involving CDWR;
 15                  (b)     a waiver of any right of CDWR to (i) have an Article III judge adjudicate
 16   in the first instance any case, proceeding, matter or controversy as to which a Bankruptcy Judge
 17   may not enter a final order or judgement consistent with Article III of the United States
 18   Constitution, (ii) have final orders in non-core matters entered only after de novo review by a
 19   District Court Judge, (iii) trial by jury in any proceeding so triable in the Chapter 11 Cases or in
 20   any case, controversy, or proceeding related to the Chapter 11 Cases, (iv) have the United States
 21   District Court withdraw the reference in any matter subject to mandatory or discretionary
 22   withdrawal, or (v) any and all rights, claims, actions, defenses, setoffs, recoupments or remedies
 23   to which CDWR is or may be entitled under agreements, in law or in equity, all of which rights,
 24   claims, actions, defenses, setoffs and recoupments are expressly reserved hereby; or
 25                  (c)     a waiver of any objections or defenses that the State of California, CDWR
 26   or any other agency, unit or entity of the State of California may have to this Court’s jurisdiction
 27   over the State of California, CDWR or any other agency, unit or entity based upon the Eleventh
 28
                                                        3
                                                                        Preliminary Objection to DIP Financing
                                                                                 Motion (19-30088, 19-30089)
Case: 19-30088     Doc# 162      Filed: 01/30/19     Entered: 01/30/19 20:57:56         Page 3 of 5
  1   Amendment to the United States Constitution or related principles of sovereign immunity or
  2   otherwise, all of which objections and defenses are hereby reserved.
  3   Dated: January 30, 2019                             Respectfully Submitted,
  4
                                                           XAVIER BECERRA
  5                                                        Attorney General of California
                                                           MARTIN GOYETTE
  6                                                        Senior Assistant Attorney General
                                                           DANETTE VALDEZ
  7                                                        Supervising Deputy Attorney General

  8
                                                          By: /s/ Paul J. Pascuzzi______________
  9                                                        PAUL J. PASCUZZI
                                                           FELDERSTEIN FITZGERALD
 10                                                        WILLOUGHBY & PASCUZZI LLP
                                                           Attorneys for California Department of
 11                                                        Water Resources

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                      4
                                                                        Preliminary Objection to DIP Financing
                                                                                 Motion (19-30088, 19-30089)
Case: 19-30088    Doc# 162      Filed: 01/30/19    Entered: 01/30/19 20:57:56           Page 4 of 5
  1                                        PROOF OF SERVICE
  2          I, Lori N. Lasley, declare:

  3          I am a resident of the State of California and over the age of eighteen years, and not a

  4   party to the within action; my business address is 400 Capitol Mall, Suite 1750, Sacramento, CA

  5   95814. On January 30, 2019, I served the within documents:

  6
                    PRELIMINARY OBJECTION TO DIP FINANCING MOTION
  7                                [DOCKET NO. 23]

  8   By Electronic Service only via CM/ECF.

  9
                                                        /s/ Lori N. Lasley
 10                                                     Lori N. Lasley

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                    5
                                                                    Preliminary Objection to DIP Financing
                                                                             Motion (19-30088, 19-30089)
Case: 19-30088    Doc# 162      Filed: 01/30/19   Entered: 01/30/19 20:57:56        Page 5 of 5
